414 U.S. 946
94 S. Ct. 269
38 L. Ed. 2d 203
CINEMA CLASSICS, LTD., INC., et al.v.Joseph P. BUSCH, Jr., District Attorney, Los Angeles  County, State of California, et al.
No. 72-1510.
Supreme Court of the United States
October 23, 1973

The judgment is affirmed.
Mr. Justice BRENNAN, with whom Mr. Justice STEWART and Mr. Justice MARSHALL concur, dissenting.
'Every person who knowingly sends or causes to be sent, or      brings or causes to be brought, into this state for sale or      distribution, or in this state possesses, prepares,      publishes, or prints, with intent to distribute or to exhibit      to others, or who offers to distribute, distributes, or      exhibits to others, any obscene matter is guilty of a      misdemeanor.'
It is my view that, 'at least in the absence of distribution to juveniles or obtrusive exposure to unconsenting adults, the First and Fourteenth Amendments prohibit the state and federal governments from attempting wholly to suppress sexually oriented materials on the basis of their allegedly 'obscene' contents.' Paris Adult Theatre I v. Slaton, 413 U.S. 49, 113, 93 S. Ct. 2628, 37 L. Ed. 2d 446 (1973) (dissenting opinion). It is clear that, tested by that constitutional standard, § 311.2(a) is constitutionally overbroad and therefore invalid on its face. For the reasons stated in my dissent in Miller v. California, 413 U.S. 15, 47, 93 S. Ct. 2607, 37 L. Ed. 2d 419 (1973), I would therefore vacate so much of the judgment of the District Court as is the subject of the appeal and remand for further proceedings consistent with my dissent in Paris Adult. In that circumstance, I have no occasion to consider whether appellants challenge to the constitutionality of the application of §§ 1523-1542 merits plenary review. See Heller v. New York, 413 U.S. 483, 494, 93 S. Ct. 2789, 37 L. Ed. 2d 745 (1973) (Dissent of Brennan, J.).


1
Mr. Justice DOUGLAS, being of the view that the Fourteenth and First Amendments prohibit state obscenity regulation, would vacate so much of the judgment as is the subject of this appeal and remand for further proceedings consistent with his dissent in Paris Adult Theatre I v. Slaton, 413 U.S. 49, 70, 93 S. Ct. 2628, 37 L. Ed. 2d 446.